Citation Nr: 1417917	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968, and from March 1969 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of November 2009 of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection. 


FINDING OF FACT

In November 2012, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In November 2012, the Veteran requested a withdrawal of his appeal; there remain no allegations of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal, and the Veteran's claims for service connection are dismissed.  


ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.  

The issue of entitlement to service connection for tinnitus is dismissed.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


